Citation Nr: 0806070	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a splenectomy.

3.  Entitlement to an increased (compensable) rating for 
residuals of a left 10th rib fracture.  

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to ratings in excess of 50 percent 
for PTSD and 30 percent for residuals of a splenectomy, and 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Objective residuals of a left 10th rib fracture are not 
shown, nor is there evidence of rib removal or rib resection. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a left 10th rib fracture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  3.321(b), Part 4, 4.7, 4.20, 4. 71a, Diagnostic Code 5297 
(2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The veteran asserts that his subjective residuals of a left 
10th rib fracture warrant a compensable disability 
evaluation.  
 
The service connected residuals of a left 10th rib fracture, 
is rated noncompensably, for an injury analogous to removal 
of a rib under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297.  
Under DC 5297, a 10 percent evaluation is assigned for 
removal of one rib or resection of 2 or more ribs without 
regeneration.  A 20 percent evaluation is assigned for 
removal of 2 ribs. 

It is noted that at a VA medical examination in August 2004, 
a rib X-ray revealed that a prior rib fracture was not 
identified.  No objective pathology associated with the 
service connected 10th rib fracture was demonstrated.   The 
veteran complained of pain on palpation.  He noted that he 
did not have pain unless he hit the area by mistake.  The 
medical evidence demonstrates that there was no associated 
loss or resection of a rib.  The applicable rating criteria 
are predicated on the removal or resection of two or more 
ribs without regeneration, as a result, no compensable rating 
is possible.  The veteran's current noncompensable evaluation 
reflects that there are no objective residuals of the 
fractured rib.  See 38 C.F.R. § 4.31 (2007).  The Board finds 
that the veteran's occasional pain when the area is palpated 
or touched is not equivalent to a tender or painful scar, 
especially since it is not in an area subject to such 
occurrences.  See 38 C.F.R. § 4.118.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  In addition, the 
record shows that the veteran has not worked since 1992, 
reportedly due to back pain and nervous problems.  As a 
result, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  In any event, the 
veteran's claim for TDIU, is, in essence, a claim on an 
extraschedular basis, so the veteran's claim on an 
extraschedular basis remains under consideration.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claim. A compensable rating for the veteran's 
service-connected residuals of a left 10th rib fracture is 
not warranted.

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2007).

In July 2004, VA sent a letter notifying the veteran of the 
evidence necessary to establish an increased rating.  The 
veteran has been informed of what he was expected to provide 
and what VA would obtain on his behalf, and asked him to 
provide VA with any evidence he may have pertaining to his 
appeal.  The aforementioned letter satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, No. 0-355 (U.S. Vet. App. Jan. 
30, 2008), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content o the duty-to-assist notice which must 
be provided to a veteran who is seeking a higher rating.  The 
service connected 10th rib fracture is essentially static, 
and does not result in any available compensable disability 
rating under the current regulatory criteria.  In light of 
the lack of any available increase, the lack of any 
notification pursuant to Vazquez-Flores does not affect the 
essential fairness of the adjudication.  See, Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).    


VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  VA has attempted to obtain 
all records identified by the veteran.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.  The veteran has also been afforded VA 
medical examinations to evaluate his service connected 
disabilities.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

An increased (compensable) rating for residuals of a left 
10th rib fracture is denied.  


REMAND

The veteran's appeal includes a claim for a rating in excess 
of 50 percent for PTSD.  Review of the clinical record shows 
that a comprehensive VA mental health examination was last 
performed in August 2004, more than three and a half years 
ago.  Interim VA records and the veteran's own lay testimony 
indicate some support for the veteran's contention that there 
has been an increase in his PTSD disability.  As a result, 
development of additional clinical information, to include an 
examination and any recent treatment records, is required 
prior to the Board's completion of appellate review.

In addition, with respect to the remaining issues on appeal, 
review of the record shows that adequate notice pursuant to 
Vazquez-Flores v. Peake, No. 0-355 (U.S. Vet. App. Jan. 30, 
2008) is not evident.  The Board regrets the further delay in 
this case which will be engendered by this Remand.  However, 
the Board finds that it cannot determine, on the record for 
review, that the requirements of notice announced by the 
Court during the pendency of this appeal have been met.  

The issue of TDIU is inextricably intertwined with the 
remaining claims, as the determinations on those claims may 
affect the outcome of the claim for TDIU.  The claim for TDIU 
should be considered after the claims for increased 
evaluations have been develop.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a veteran's 
claim for the second issue).     

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a revised duty-
to-assist notice under 38 U.S.C.A. § 
5103(a) regarding the claims of 
entitlement to ratings in excess of 50 
percent for PTSD and 30 percent for 
residuals of a splenectomy, and 
entitlement to TDIU, including notice 
provisions pursuant to Vazquez-Flores v. 
Peake, No. 0-355 (U.S. Vet. App. Jan. 30, 
2008).  

The veteran should again be 
afforded notice as required under 
Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO should obtain copies of the 
veteran's entire medical records from 
September 2004 to the present, from the VA 
Medical Center, Memphis, Tennessee, and 
associate those records with the claims 
folder.    

The veteran should be advised to identify 
or submit any non-VA clinical records, and 
to identify or submit any alternative 
evidence which might substantiate either 
claim on appeal, to include statements by 
individuals who may have observed symptoms 
of his service-connected disabilities.  	 

	     3.  	The veteran should be scheduled to 
undergo VA psychiatric examination to 
determine the extent and severity of his 
service-connected PTSD.  The examiner is 
requested to review the entire claims file 
in conjunction with the examination.  
Based on the examination findings and a 
claims file review, the examiner is 
requested to describe the symptoms and 
severity of the veteran's PTSD and to 
assign a Global Assessment of Functioning 
(GAF) score. The PTSD examiner should 
further provide an opinion as to whether 
the veteran's PTSD, considered with the 
veteran's other service-connected 
disabilities, is of sufficient severity as 
to preclude the veteran from securing or 
following a substantially gainful 
occupation.  If the examiner finds that 
the veteran is, in fact, employable, a 
detailed explanation for this opinion, 
with description of the industrial tasks 
the veteran remains able to perform, must 
be provided. 

		All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  The veteran's claims file should 
be made available to the examiner for 
review, and all necessary studies and 
tests should be conducted.

4.  The veteran should be scheduled to 
undergo VA medical examination to 
determine the extent and severity of 
residuals of a splenectomy.  The examiner 
should describe all symptoms and findings 
attributable to residuals of a 
splenectomy.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  The veteran's claims 
file should be made available to the 
examiner for review, and all necessary 
studies and tests should be conducted.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


